DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of claims 1-8 and structure of claims 9, 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to Claim 1, the limitation states “controlling a mechanical device based on the arithmetic mean”.  The specification and drawings fails to adequately define in such a way as to reasonably convey to one skilled in the relevant art the scope of “a mechanical device” and how said mechanical device is being controlled based on the arithmetic mean (See Specification Para 0021-0022).  Claim 9 is rejected for similar reasons.
Further, the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
For examination purposes, Examiner will assume the claimed invention is merely using generic computer structure as a tool to perform the claimed algorithm/series of steps and facilitate the algorithm using generic computer functions (See Specification Para 0021-0022).

Claims 2-8, 10 are rejected as for being dependent on parent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to Claim 1, the limitation states “controlling a mechanical device based on the arithmetic mean”.  The limitation is unclear to one skilled in the relevant art the scope of “a mechanical device” and how said mechanical device is being controlled based on the arithmetic See Specification Para 0021-0022).  Claim 9 is rejected for similar reasons.
For examination purposes, Examiner will assume the claimed invention is merely using generic computer structure as a tool to perform the claimed algorithm/series of steps and facilitate the algorithm using generic computer functions (See Specification Para 0021-0022).
Further, with respect to Claim 9, the limitation states “A non-transitory computer-readable medium containing a computer program that when executed by an electronic control device causes the electronic control device to according to Claim 9 is stored”.  Claim 9 depends on itself, therefore it is unclear.

Claims 2-8, 10 are rejected as for being dependent on parent claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites first filtering of the measurement values with a first filter time constant and via the electronic control device, during which a first signal is obtained; second filtering of the measurement values with a second filter time constant and during which a second signal is obtained, the second filter time constant being greater than the first filter time constant; determining intersection points, at which the first signal and the second signal intersect; determining the arithmetic mean of the measurement values between the intersection points [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-8 recite(s) wherein only intersection points at which the first signal is decreasing and intersects the second signal are determined.  wherein only intersection points at which the first signal is increasing and intersects the second signal are determined.  wherein averaging is carried out between the average values of the intersection points at which the first signal is decreasing and the average values of the intersection points at which the first signal is increasing.  wherein at least ten measurement values during a pulsation of the measurement quantity are recorded during the recording of the time-discrete measurement values.  wherein a linear interpolation of the first signal and the second signal is carried out during the determination of the intersection points.  wherein the cutoff frequency of the first filtering is about two times the frequency of the pulsation of the measurement quantity.  wherein the second filter time constant is approximately four times the first filter time constant [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 9 recites first filtering of the measurement values with a first filter time constant and via the electronic control device, during which a first signal is obtained; second filtering of the measurement values with a second filter time constant and during which a second signal is obtained, the second filter time constant being greater than the first filter time constant; determining intersection points, at which the first signal and the second signal intersect; determining the arithmetic mean of the measurement values between the intersection points [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. via an electronic control device; An electronic control device, which is adapted to average a pulsating measurement quantity by means of a method according to claim 1; Examiner interprets these limitations to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; controlling a mechanical device based on the arithmetic mean; Examiner interprets these limitations to merely add the words “apply it” (or an equivalent) with the judicial exception);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. recording time-discrete measurement values of the measurement quantity, controlling a mechanical device based on the arithmetic mean; Examiner interprets these limitations to be generic computer functions (generic data acquisition, data transfer, data storage, data display, etc.) to facilitate the abstract idea using generic computer structure); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. controlling a mechanical device based on the arithmetic mean; Examiner interprets these limitations generically link the use of the judicial exception to a generic technological environment or field of use). 
e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. an electronic control device; See Specification Para 0021 for evidence “conventional electronic control device”).


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and/or 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited prior art don't explicitly teach the processing steps of claims 1, 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LANG (US 2006/0224298) teaches METHOD FOR PULSATION CORRECTION WITHIN A MEASURING DEVICE MEASURING A MEDIA MASS FLOW;
HAYS (US 2014/0208871) teaches VIBRATORY FLOWMETER AND METHOD FOR AVERAGE FLOW RATE;
SUMAL (US 4,457,167) teaches METHOD FOR MEASURING THE PULSATIN GAIR MASS ASPIRED BY AN INTERNAL COMBUSTION ENGINE;
KRATT ET AL. (US 4,669,301) teaches METHOD FOR MEASURING THE FLOW RATE OF A MEDIUM FLOWING THROUGH A PIPE AND APPRATUS THEREFOR;
KONZELMANN (US 5,646,344) teaches DEVICE FOR DETERMINING A PULSATING AIR MASS FLOW IN AN INTERNAL COMBUSTION ENGINE;
CHROBACZEK ET AL. (US 5,069,063) teaches DEVICE FOR MEASURING A PULSATING VARIABLE IN AN INTERNAL COMBUSTION ENGINE;
APPARATUS AND METHOD FOR DETECTION AND QUANTIFICATION OF OSCILLATORY SIGNALS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864